Case 20-60083-jrs     Doc 43     Filed 03/16/21 Entered 03/16/21 13:10:09    Desc Main
                                 Document      Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                        )
                                               )   CASE NO. 20-60083-JRS
 DAVID VERNARD GREER, SR.,                     )
                                               )   CHAPTER 13
          Debtor.                              )

                                VOLUNTARY DISMISSAL

       COMES NOW THE DEBTOR in the above-styled Chapter 13 case, by and through counsel,

and moves this Court to DISMISS the instant case without prejudice.



                                           Respectfully submitted,

                                                  /s/
                                           Susan H. Senay
                                           GA Bar No. 374402
                                           Attorney for Debtor
                                           BERRY AND ASSOCIATES
                                           2751 Buford Hwy, Suite 600
                                           Atlanta, GA 30324
                                           (404) 235-3300
                                           susan@mattberry.com
Case 20-60083-jrs       Doc 43     Filed 03/16/21 Entered 03/16/21 13:10:09             Desc Main
                                   Document      Page 2 of 4




                                 CERTIFICATE OF SERVICE

        This is to certify under penalty of perjury that I am over the age of 18 and that on this day
I served the following parties with a copy of the attached pleadings by placing true copies of same
in the United States Mail with adequate postage affixed to ensure delivery, addressed to:

                                        Nancy J. Whaley
                                       Chapter 13 Trustee
                               303 Peachtree Center Ave, Suite 120
                                       Atlanta GA 30303

                                        David V. Greer, Sr.
                                         148 Drake Way
                                      Stockbridge GA 30281

                   (Plus to all Creditors on the attached Creditor Mailing Matrix)


       This the 16th day of February, 2021.

                                                     /s/
                                                    Susan H. Senay
                                                    GA Bar No. 374402
                                                    Attorney for the Debtor

BERRY & ASSOCIATES
2751 Buford Highway, Suite 600
Atlanta, GA 30324
(404) 235-3300
                Case 20-60083-jrs    Doc 43   Filed 03/16/21            Entered 03/16/21 13:10:09      Desc Main
Label Matrix for local noticing           1st Franklin
                                               DocumentFinancial Page 3 of 4              1st Franklin Financial Corporation
113E-1                                    ATTN: Bankruptcy Dept.                          Attn: Administrative Services
Case 20-60083-jrs                         P.O. Box 880                                    P.O. Box 880
Northern District of Georgia              Toccoa, GA 30577-0880                           Toccoa, GA 30577-0880
Atlanta
Tue Mar 16 11:46:37 EDT 2021
Associated Credit Unio                    Associated Credit Union                         Matthew Thomas Berry
6251 Crooked Creek Rd                     c/o Thompson, O’Brien, Kemp & Nasuti, PC        Matthew T. Berry & Associates
Norcross, GA 30092-3107                   40 Technology Parkway South Suite 300           Suite 600
                                          Peachtree Corners, GA 30092-2924                2751 Buford Highway, NE
                                                                                          Atlanta, GA 30324-5457

Brenda Greer                              Capital One                                     Cbna
c/o DeKalb County                         Attn: Bankruptcy                                Attn: Centralized Bankruptcy
Division of Child Support Services        PO Box 30285                                    PO Box 790034
2910 Miller Road, #100                    Salt Lake City, UT 84130-0285                   St Louis, MO 63179-0034
Decatur, GA 30035-4264

Citibank, N.A.                            Credit One Bank                                 Jayson R. Davis
5800 S Corporate Pl                       ATTN: Bankruptcy Department                     Matthew T. Berry & Associates
Sioux Falls, SD 57108-5027                PO Box 98873                                    Suite 600
                                          Las Vegas, NV 89193-8873                        2751 Buford Highway NE
                                                                                          Atlanta, GA 30324-5457

Division of Child Support Services        FedLoan Servicing                               David Vernard Greer
2910 Miller Road                          Attn: Bankruptcy                                148 Drake Way
Suite 100                                 PO Box 69184                                    Stockbridge, GA 30281-2108
Decatur, GA 30035-4264                    Harrisburg, PA 17106-9184


HSBC Bank USA, N.A.                       Brian K. Jordan                                 LVNV Funding, LLC
PHH Mortgage Corporation                  Aldridge Pite, LLP                              Resurgent Capital Services
Attn: Bankruptcy Department               Suite 500 - Fifteen Piedmont Center             PO Box 10587
PO Box 24605                              3575 Piedmont Road, NE                          Greenville, SC 29603-0587
West Palm Beach, FL 33416-4605            Atlanta, GA 30305-1636

Ladonya M. Horton                         MERRICK BANK                                    Andrew Houston McCullen
2910 Miller Road                          Resurgent Capital Services                      Aldridge Pite LLP
Suite 100                                 PO Box 10368                                    Suite 500, Fifteen Piedmont Center
Decatur, GA 30035-4264                    Greenville, SC 29603-0368                       3575 Piedmont Road NE
                                                                                          Atlanta, GA 30305-1636

Merrick Bank/CardWorks                    Albert F. Nasuti                                Navy FCU
Attn: Bankruptcy                          Thompson, O’Brien, Kemp & Nasuti, PC            Attn: Bankruptcy Dept
PO Box 9201                               Suite 300                                       PO Box 3000
Old Bethpage, NY 11804-9001               40 Technology Parkway South                     Merrifield, VA 22119-3000
                                          Peachtree Corners, GA 30092-2924

Navy Federal Credit Union                 Ocwen                                           Carrie L Oxendine
PO Box 3000                               PO Box 6440                                     Matthew T. Berry & Associates
Merrifield VA 22119-3000                  Carol Stream, IL 60197-6440                     Suite 600
                                                                                          2751 Buford Highway NE
                                                                                          Atlanta, GA 30324-5457

PRA Receivables Management, LLC           (p)PORTFOLIO RECOVERY ASSOCIATES LLC            Realty Resources Corporation
PO Box 41021                              PO BOX 41067                                    102 Hammond Drive
Norfolk, VA 23541-1021                    NORFOLK VA 23541-1067                           Atlanta, GA 30328-4806
                Case 20-60083-jrs             Doc 43     Filed 03/16/21            Entered 03/16/21 13:10:09           Desc Main
Republic Finance                                     (p)REPUBLIC
                                                          DocumentFINANCE LLC Page 4 of 4                 Susan H. Senay
31 Georgia Hey 138 Suite                             282 TOWER RD                                         Matthew T. Berry & Associates
Stockbridge, GA 30281                                PONCHATOULA LA 70454-8318                            Suite 600
                                                                                                          2751 Buford Highway NE
                                                                                                          Atlanta, GA 30324-5457

Swan Lake Estates HOA                                Syncb/PPC                                            Synchrony Bank
558 Lakeshore Drive                                  Attn: Bankruptcy                                     c/o PRA Receivables Management, LLC
Stockbridge, GA 30281-2032                           PO Box 965060                                        PO Box 41021
                                                     Orlando, FL 32896-5060                               Norfolk, VA 23541-1021


Wells Fargo Bank N.A., dba Wells Fargo Auto          Wells Fargo Dealer Services                          Nancy J. Whaley
PO Box 130000                                        Attn: Bankruptcy                                     Nancy J. Whaley, Standing Ch. 13 Trustee
Raleigh, NC 27605-1000                               PO Box 19657                                         303 Peachtree Center Avenue
                                                     Irvine, CA 92623-9657                                Suite 120, Suntrust Garden Plaza
                                                                                                          Atlanta, GA 30303-1216

R. Brian Wooldridge
Mann & Wooldridge
PO Box 310
Newnan, GA 30264-0310




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   Republic Finance, LLC
POB 41067                                            282 Tower Rd
Norfolk VA 23541                                     Ponchatoula, La 70454




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Associated Credit Union                           (u)HSBC BANK USA, NATIONAL ASSOCIATION               (du)HSBC Bank USA, National Association




(u)PHH Mortgage Corporation                          (u)Realty Resources Corp                             (d)Synchrony Bank
                                                                                                          c/o PRA Receivables Management, LLC
                                                                                                          PO Box 41021
                                                                                                          Norfolk VA 23541-1021


End of Label Matrix
Mailable recipients     39
Bypassed recipients      6
Total                   45
